Case 2:19-cv-14229-JEM Document 15 Entered on FLSD Docket 10/18/2019 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                        CASE NO.: 19-14229-CIV-MARTINEZ/MAYNARD

  EDWARD BETTENCOURT,

                 Plaintiff,
  v.

  UNITED PARCEL SERVICE INC.,

              Defendant.
  _____________________________/

                  JOINT DISCOVERY PLAN AND CONFERENCE REPORT

         Plaintiff Edward Bettencourt and Defendant United Parcel Service, Inc. (Ohio), through

  their respective counsel of record, hereby submit the following Joint Scheduling Report pursuant

  to FED. R. CIV. P. 26(f), Southern District of Florida L.R. 16.1(b), and this Court’s order of July 9,

  2019 [DE 4].

         1.      Likelihood of Settlement: The parties believe settlement is unlikely at this time.

         2.      Likelihood of Appearance of Additional Parties: The parties do not anticipate

  the appearance of any additional parties.

         3.      Proposed Limits on Time: The parties’ proposed scheduling order deadlines are

  set forth in the Court’s Attachment “A”, a copy of which is attached hereto as Exhibit 1.

         4.      Formulation and Simplification of Issues: The parties jointly agree to use their

  best efforts to simplify the issues, claims, and defenses.

         5.      Necessity or Desirability of Amendments to the Pleadings: The necessity or

  desirability of amendments to the pleadings is unknown at this time.

         6.      Admissions of Fact and Documents/Avoiding Unnecessary Proof: The parties

  jointly agree to use their best efforts to use admissions of fact and/or stipulations to avoid

                                                    1
Case 2:19-cv-14229-JEM Document 15 Entered on FLSD Docket 10/18/2019 Page 2 of 5




  unnecessary proof and the need for advance rulings from the Court on the admissibility of

  evidence.

         7.      Avoidance of Unnecessary Proof and Cumulative Evidence: The parties jointly

  agree to use their best efforts to identify issues that are not in dispute and use admissions of fact

  and/or stipulations to avoid unnecessary proof and the presentation of cumulative evidence.

         8.      Advisability of Referring Matters to a Magistrate Judge or Master: The parties

  have indicated their non-consent to Magistrate Judge jurisdiction over various matters on the

  Court’s Attachment “D”, a copy of which is attached hereto as Exhibit 2.

         9.      Preliminary Estimate of Time Required for Trial: The parties estimate trial of

  this matter will take 4-5 days.

         10.     Requested Dates for Pretrial Conferences and Trial: The parties’ proposed

  deadlines for the Final Pretrial Conference and Trial are set forth in the Court’s Attachment “A”,

  a copy of which is attached as Exhibit 1. The parties do not anticipate a need for additional pretrial

  conferences at this time.

         11.     Issues Regarding:

                 (i)    Disclosure, Discovery, or Preservation of Electronically Stored Information:

                         The parties expect to request and produce information from electronic or

                         computer-based media. To the extent any responsive documents constitute

                         Electronically Stored Information (“ESI”), within the meaning of Rule 34

                         of the Federal Rules of Civil Procedure, the parties will confer prior to

                         production to determine the most efficient format in which to produce the

                         documents.




                                                    2
Case 2:19-cv-14229-JEM Document 15 Entered on FLSD Docket 10/18/2019 Page 3 of 5




                 (ii)    Claims of Privilege or Protection as Trial-Preparation Materials:

                         The parties agree that if information produced in discovery is subject to a

                         claim of privilege or of protection as trial-preparation material, the parties

                         will follow the procedures set forth in Fed. R. Civ. P. 26(b)(5)(B)

          12.    Jury/Non-Jury Trial: Plaintiff has requested a trial by jury.

          13.    Legal Elements of Claims & Defenses: Plaintiff brings a single claim of age

  discrimination (discriminatory discharge) under the Age Discrimination in Employment Act

  (“ADEA”). To prevail on such a claim, Plaintiff must prove by a preponderance of evidence:

                 (i)     He was a UPS employee;
                 (ii)    He was at least 40 years old at the time of the events underlying this lawsuit;
                 (iii)   He was qualified to perform his job;
                 (iv)    He was subject to an adverse employment action;
                 (v)     UPS terminated him because of his age.

          See Eleventh Circuit Civil Pattern Jury Instructions § 4.10; Arafat v. Sch. Bd. of Broward

  County, 549 F. App’x 872, 875 (11th Cir. 2013) (citing Chapman v. AI Transp., 229 F.3d 1012,

  1024 (11th Cir. 2000) (en banc)).

          14.    Specific Dollar Valuation of Actual Damages and Relief at Issue:

          Plaintiff’s estimated damages include lost earnings and economic damages of

  approximately $110,000 and reasonable non-economic damages to be determined by the trier of

  fact.

          15.    Need for Variance From Usual Discovery Limitations: At this time, the parties

  foresee no need to deviate from the Federal Rules of Civil Procedure and Local Rules’ default

  limitations on the number and timing of written discovery requests, or the number, length, and

  other logistical rules governing depositions.



                                                   3
Case 2:19-cv-14229-JEM Document 15 Entered on FLSD Docket 10/18/2019 Page 4 of 5




  Respectfully submitted,


   Brian L. Lerner                         Arnold S. Gaines
   blerner@kvllaw.com                      asg@gainesnolan.com
   Kim Vaughan Lerner LLP                  Florida Bar No. 0670928
   One Financial Plaza                     Law Offices of Gaines and Nolan
   100 SE Third Avenue, Suite 2001         2100 SE Hillmoor Drive, Suite 106
   Fort Lauderdale, Florida 33394          Port St. Lucie, FL 34952
   Telephone:    (954) 527-1115            Telephone:      (772) 200-4600
   Facsimile:    (954) 527-1116            Facsimile:      (772) 200-4575

   And                                     Attorney for Plaintiff

   Justin Barbour (pro hac vice)
   Texas State Bar No. 24055142
   Dylan A. Farmer (pro hac vice)
   Texas State Bar No. 24093417
   Schmoyer Reinhard LLP
   17806 IH 10 West, Suite 400
   San Antonio, Texas 78257
   Telephone:     (210) 447-8033
   Facsimile:     (210) 447-8036

   Attorneys for Defendant




                                       4
Case 2:19-cv-14229-JEM Document 15 Entered on FLSD Docket 10/18/2019 Page 5 of 5




                                 CERTIFICATE OF SERVICE
         I hereby certify that, on October 18, 2019, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that a true and correct copy of the

  foregoing document was served via transmission of Notices of Electronic Filing generated by

  CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

  to receive electronically Notices of Electronic Filing on all counsel or parties of record on the

  Service List below.

                                                  /s/ Brian L. Lerner

                                          SERVICE LIST
   Brian L. Lerner                                   Arnold S. Gaines
   blerner@kvllaw.com                                asg@asgaineslaw.com
   Kim Vaughan Lerner LLP                            asg@gainesnolan.com
   One Financial Plaza                               Florida Bar No. 0670928
   100 SE Third Avenue, Suite 2001                   Law Offices of Gains and Nolan
   Fort Lauderdale, Florida 33394                    2100 SE Hillmoor Drive, Suite 106
   Telephone:    (954) 527-1115                      Port St. Lucie, FL 34952
   Facsimile:    (954) 527-1116                      Telephone:      (772) 200-4600
                                                     Facsimile:      (772) 200-4575
   And
                                                     Attorneys for Plaintiff
   Justin Barbour (pro hac vice filed)
   Texas State Bar No. 24055142                      Via Transmission of Notices of Electronic Filing
   Dylan A. Farmer (pro hac vice filed)              Generated by CM/ECF
   Texas State Bar No. 24093417
   Schmoyer Reinhard LLP
   17806 IH 10 West, Suite 400
   San Antonio, Texas 78257
   Telephone:     (210) 447-8033
   Facsimile:     (210) 447-8036

   Attorneys for Defendants

   Via Transmission of Notices of Electronic
   Filing Generated by CM/ECF




                                                 5
